          Case 1:18-md-02865-LAK Document 394 Filed 07/02/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION
 OF THE KINGDOM OF DENMARK                                       MASTER DOCKET
 (SKATTEFORVALTNINGEN) TAX
 REFUND SCHEME LITIGATION                                        18-md-2865 (LAK)
 This document relates to:   18-cv-05053,
 18-cv-09797, 18-cv-09836, 18-cv-09837,
 18-cv-09838, 18-cv-09839, 18-cv-09840,
 18-cv-09841, 18-cv-10100


                      DECLARATION OF JOHN C. BLESSINGTON

         I, JOHN C. BLESSINGTON, declare as follows:

         1.    I am a partner with the firm K&L Gates LLP and am counsel for Defendants Acer

Investment Group, LLC, DW Construction, Inc. Retirement Plan, Kamco Investments, Inc.

Pension Plan, Kamco LP Profit Sharing Pension Plan, Linden Associates Defined Benefit Plan,

Moira Associates 401(K) LLC Plan, Riverside Associates Defined Benefit Plan, American

Investment Group of New York, L.P. Pension Plan, Newsong Fellowship Church 401(k) Plan,

Stacey Kaminer, David Schulman, Joan Schulman, Alexander Jamie Mitchell III, Louise Kaminer,

Darren Wittwer, and Robert Crema in the above-captioned action (18-md-2865) and the related

civil actions (18-cv-05053, 18-cv-09797, 18-cv-09836, 18-cv-09837, 18-cv-09838, 18-cv-09839,

18-cv-09840, 18-cv-09841, 18-cv-10100).

         2.    I have personal knowledge of the matters stated herein.

         3.    Attached hereto as Exhibit 1 is an index of the Amended Complaints filed by

Plaintiff Skatteforvaltningen (“SKAT”) in the related actions.
         Case 1:18-md-02865-LAK Document 394 Filed 07/02/20 Page 2 of 2



       4.      Attached hereto as Exhibit 2 are true and correct copies of the Amended Complaints

filed in the related actions and referenced in Exhibit 1.

       5.      Attached hereto as Exhibit 3 is a true and correct copy of Allen v. Stewart Title

Guar. Co., No. 06-cv-2426, 2007 WL 916859 (E.D. Pa. March 20, 2007).

       6.      Attached hereto as Exhibit 4 is a true and correct copy of In re Adelphia Commc’ns

Corp. Secs. & Derivative Litig., No. 3-mdl-1529, 2013 WL 6838899 (S.D.N.Y. Dec. 27, 2013).

       7.      Attached hereto as Exhibit 5 is a true and correct copy of In re Ford Fusion & C-

Max Fuel Econ. Litig., No. 13-MD-2450, 2015 WL 7018369 (S.D.N.Y. Nov. 12, 2015).

       I, JOHN C. BLESSINGTON, hereby declare under penalty of perjury that the foregoing is

true and correct.

Dated: July 2, 2020

                                                             /s/ John C. Blessington
                                                            John C. Blessington




                                                 -2-
